In two actions arising out of the construction of the Bergen Point Water Pollution Control Plant, which were ordered to be jointly tried, Simpson Metal Industries, Inc., and Aetna Casualty and Insurance Company, defendants in action No. 1, appeal from stated portions of a “stipulation and order” of the Supreme Court, Suffolk County (Jones, J.), entered December 23, 1983, after a conference in Special Term, Part 8-A, pursuant to 22 NYCRR 790.30 was held among the parties to both actions to resolve certain pretrial discovery disputes.
Appeal dismissed, without costs or disbursements.
The precalendar conference stipulation and order did not decide a motion which was made upon notice, and thus is not appealable to this court as of right (CPLR 5701, subd [a], par 2). “If counsel is of the view that appellate review [of such an order] is necessary, counsel should make a formal motion on notice and papers at Special Term, Part 8-A, to vacate or modify the precalendar conference order, or particular provisions of it” and appeal, if necessary, from the resulting order (Everitt v Health Maintenance Center, 86 AD2d 224, 227). Mangano, J. P., Gibbons, O’Connor and Brown, JJ., concur.